977 So. 2d 953 (2008)
Daniel ARCENEAUX, Louis Daverede, Jr., Vives Lemmon and Jules Menesses
v.
AMSTAR CORP., Amstar Sugar Corp., Tate and Lyle North American Sugars, Inc., and Domino Sugar Company.
No. 2008-C-0053.
Supreme Court of Louisiana.
March 24, 2008.
In re Tate & Lyle North American Sugars Inc.;  Defendant; Applying for Writ *954 of Certiorari and/or Review, Parish of St. Bernard, 34th Judicial District Court Div. B, No. 86-959; to the Court of Appeal, Fourth Circuit, No. 2006-CA-1592.
Denied.
CALOGERO, C.J., would grant.
VICTORY, J., would grant.